MARTHA CRAIG DAUGHTREY, Circuit Judge,
dissenting.
DISSENT
The majority proposes to affirm the district court’s order dismissing this civil rights action alleging violation of Section 504 of the Rehabilitation Act and Title II of the Americans with Disabilities Act (ADA), based on its conclusion that “the specific injuries the [plaintiffs] allege are essentially educational” and, therefore, subject to administrative exhaustion under an entirely separate statute, the Individuals with Disabilities Act (IDEA). Because I conclude to the contrary that' the claim here is noneducational in nature and that the IDEA’S exhaustion provision was improperly invoked by the district court, I respectfully dissent. Moreover, even if the accommodation sought could be considered “educational,” the fact that school policy *632would permit a “guide dog” on campus, but not a certified “service dog,” suggests why ah attempt at exhaustion of administrative remedies would be futile in this case and should be excused.
The disability discrimination at issue is a text-book example of the harms that Section 504 and the ADA were designed to prevent, and the claims should not have been dismissed essentially because the victim of the discrimination was a school-aged child. Stacy and Brent Fry’s daughter Ehlena, five years old when this dispute first arose in 2009, suffers from a severe form of cerebral palsy that is sufficiently disabling to qualify her under the IDEA for a “free appropriate public education” (FAPE) based on an individualized educational program (IEP) — one specifically “designed to meet [her] unique needs.” Burilovich, v. Bd. of Educ. of Lincoln Consol. Sch., 208 F.3d 560, 565 (6th Cir.2000). Parents dissatisfied with a child’s IEP are guaranteed “[a]n opportunity ... to present a complaint ... with respect to any matter relating to the identification, evaluation, or educational placement of the child, or the provision of a free appropriate public education to such child.” 20 U.S.C. § 1415(b)(6). If the complaint cannot be resolved, the parents are entitled to a due-process hearing and, if necessary, an appeal to the state’s educational agency. 20 U.S.C. §§ 1415(f)(1)(A), 1415(f)(1)(B)(ii), 20 U.S.C. § 1415(g)(1). Failing ’that, suit against the school district may be filed in federal district court pursuant to 20 U.S.C. § 1416(9(2).
In this case, the Frys did not attempt to exhaust their administrative remedies under the IDEA because they were not dissatisfied with Ehlena’s educational program. Instead, their complaint stemmed from the school district’s refusal to allow Ehlena’s certified service dog, Wonder, to accompany her to school. Armed with a prescription from Ehlena’s physician, the Frys had secured the dog at considerable expense through various community fund-raising efforts even before she started kindergarten, with the understanding that Ehlena would be able to have the service dog accompany her to school in the fall of 2009. In addition, the family had undergone ten days of specialized training at a service-animal training facility in Ohio. The ultimate objective was to form the child and the dog into a “team of two,” with Wonder assisting Ehlena in myriad ways, including — but not limited to — “retrieving dropped items, helping her balance when she uses her walker, opening and closing doors, turning on and off lights, helping her take off her coat, [and] helping her transfer to and from the toilet.” In short, the goal was to help Ehlena develop more independent motor skills, which is not the function of an academic program- — put bluntly, basic mobility is not a subject taught in elementary school. After the Frys completed training, what remained was the task of getting Ehlena and Wonder to become closely attached to one another in order to make the dog a valuable resource for the child, especially during non-school hours. Based on the advice of experts, her parents maintained that for Ehlena to develop the confidence necessary to achieve independent mobility, she and Wonder needed to be together around the clock, including during school hours.
School district officials contended that Ehlena already had an aide provided under her IEP and, therefore, did not need the additional assistance of a service animal. Indeed, they threatened to eliminate the human aide from the child’s IEP if her parents insisted on having Wonder accompany Ehlena in school. Even more astounding, the school district refused to recognize Wonder as a service dog despite his official certification, possibly because school policy explicitly allowed “guide *633dogs” — but not “service dogs” — on school premises, giving lie to the claim that Wonder was objectionable because he might cause allergic reactions in staff members and students or become a distraction to others.
When officials at Ehlena’s school repeatedly refused to accommodate the dog’s presence, the Frys filed suit as her next friends, alleging that the school district had violated the child’s civil rights under Section 504 of the Rehabilitation Act, 29 U.S.C. § 791 et seq.; Title II of the ADA, 42 U.S.C. § 12101 et seq.; and the Michigan Persons with Disabilities Civil Rights Act, Mich. Comp. Laws § 37.1101 et seq.1 Title II applies to public entities and their programs, prohibiting exclusion from participation by and discrimination against qualified individuals with a disability “by reason of such disability.” 42 U.S.C. § 12132. Moreover, ADA regulations require that a public entity “make reasonable modifications in policies, practices, or procedures when the modifications are necessary to avoid discrimination on the basis of disability, unless the public entity can demonstrate that making the modifications would fundamentally alter the nature of the service, program, or activity.” 28 C.F.R. § 35.130(b)(7) (emphasis added). Similarly, the Rehabilitation Act prohibits discrimination against the disabled by recipients of federal funding and requires reasonable accommodations to permit access to such recipient facilities and programs by disabled persons. See 29 U.S.C. § 794(a); 28 C.F.R. § 41.53.
Depending upon a disabled child’s circumstances, the two anti-discrimination laws and the IDEA could function as complements, but their focus and the obligations that they impose are independent of one another. The ADA and the Rehabilitation Act guard Ehlena’s civil rights, ensuring that she, like her fellow citizens, has equal access to public facilities and publicly-funded programs. By contrast, the IDEA guarantees that her education will be appropriate for her individual situation. If, for example, the school district declined to permit Ehlena to come to school altogether, that action would violate both the ADA and the Rehabilitation Act, by denying her access to a public facility and its publicly-funded program, and it would also violate the IDEA, by depriving her of a “free appropriate public education.” On the other hand, if the school lacked ramps providing access to the building by someone using a wheelchair or walker, rectification of such an ADA violation would not likely be accomplished by modification of an IEP. In short, the ADA’s focus is on ensuring access; the IDEA’S focus is on providing individualized education. The point missed by both the district court and the majority is that for Ehlena, Wonder functions as an access ramp — not just in terms of the school building but, more significantly, in all aspects of her life.
This point was missed because the test applied below was impossibly broad. In granting the school district’s motion to dismiss, the district court observed that “[it] fail[ed] to see how Wonder’s presence would not- — at least partially — implicate issues relating to E.F.’s IEP.” But, this conclusion was based on nothing more than speculation, because the Frys’ complaint was dismissed on the pleadings before any discovery could occur. Moreover, in terms of a school-age child, virtually any aspect of growth and development could be said to “partially implicate” issues relating to education. If flimsy, however, the district court’s “implication” analysis was at least a test. On appeal, the majority of*634fers no useful yardstick at all. My. colleagues appear to formulate something approaching a loose standard, observing that “having Wonder at school, in addition to' a human aide, is ‘reasonably related’ to E.F.’s disability only because Wonder ‘enhances [E.F.j’s educational opportunities.’ ” But the majority then quickly concedes that her parents “do not in so many words state that Wonder enhances E.F.’s educational opportunities.”
Indeed, the Frys’ complaint does not tie use of the service dog to Ehlena’s academic program or seek to modify her IEP in any way. For this reason, the majority is also incorrect in asserting that “[tjhe Frys allege in effect that E.F.’s school’s decision regarding whether her service animal would be permitted at school denied her a free and appropriate public education.” The Frys did not allege the denial of a FAPE, only Ehlena’s access to it. Moreover, given the total absence of discovery in this case, the contention that further accommodation through the service dog is unnecessary because Ehlena already has a “human' aide” simply cannot be taken seriously. The aide provided under the IEP is not there to help Ehlena develop and maintain balance and mobility, but to ensure her ability to progress in her academic program. To equate that assistance with the function of the service dog, as the school district did and the majority appears to approve, is ludicrous, and it completely misconceives the purpose of providing an aide under an IEP. Such an aide, after all, would be equally available to assist a special-needs child with no mobility problems at all.
If “implication” and “relatedness” are vague and unhelpful as standards for determining whether a Section 504 claim under the Rehabilitation Act or a Title II claim under the ADA must first be exhausted under the IDEA’S administrative procedures, whát test should apply? Although the majority quotes statutes at length and cites very little case law, it does invoke the Ninth Circuit’s opinion in Payne v. Peninsula School District, 653 F.3d 863, 875 (9th Cir.2011) (en banc), overruled on other grounds by Albino v. Baca, 747 F.3d 1162 (9th Cir.2014) (en banc), for the proposition that “at minimum, the exhaustion requirement must apply when the cause of action ‘arise(s) as the result of the denial of a FAPE’ — that is, when the legal injury alleged is in essence a violation of the IDEA standards.” This proposition is, obviously, true. But it is immaterial, because the Frys neither alleged that Ehlena was denied a FAPE nor asked for a modification of her IEP. Moreover, there is no proof in the record that what the Frys seek to redress is the functional equivalent of a deprivation under the IDEA. ’
Indeed, what is clear from the record— the complaint and attached exhibits — is that the request for a service dog would not require a modification of Ehlena’s IEP, because that request could be honored simply by modifying the school policy allowing guide dogs to include service dogs. That wholly reasonable accommodation— accomplished by a few keystrokes of a computer — would have saved months of wrangling between Ehlena’s parents and school district officials; it would have prevented her absence from public school during the two years she was home-schooled following the school’s decision; it would have avoided the disruption of relocating the child and her service dog to another school district; and it would have mooted the question of exhaustion and eliminated the necessity of litigation that has ensued since this action was filed.
On the other hand, if litigation was inevitable, then perhaps the majority in this case should look to the Ninth Circuit’s en *635banc opinion in Payne for more guidance than merely a restatement of the exhaustion provision found in 20 U.S.C. § 1415(l):
[T]he exhaustion requirement in § 1415(l) is not a check-the-box kind of exercise. As our cases demonstrate, determining what has and what has not been exhausted under the IDEA’S procedures may prove an inexact science. See Hoeft v. Tucson Unified Sch. Dist., 967 F.2d 1298, 1302-03 (9th Cir.1992) (noting that the IDEA’S exhaustion requirement “is not a rigid one, and is subject to certain exceptions,” determined by “the general purposes of exhaustion and the congressional intent behind the administrative scheme”). In other words, the exhaustion requirement appears more flexible than a rigid jurisdictional limitation — questions about whether administrative proceedings would be futile, or whether dismissal of a suit would be consistent with the “general purposes” of exhaustion, are better addressed through a fact-specific assessment of the affirmative defense than through an inquiry about whether the court has the power to decide the case at all.
Payne, 653 F.3d at 870. In summary, the Ninth Circuit held, “[n]on-IDEA claims that do not seek relief available under the IDEA are not subject to the exhaustion requirement, even if they allege injuries that could conceivably have been redressed by the IDEA.” Id. at 871 (emphasis added). In this vein, the court focused on Congress’s intent as explicitly set out in the IDEA itself: “Nothing in this chapter shall be construed to restrict or limit the rights, procedures, and remedies available under the Constitution, the Americans with Disabilities Act of 1990, title V of the Rehabilitation Act of 1973, or other Federal laws protecting the rights of children with disabilities.... ” 20 U.S.C. § 1415(l). This deliberate carve-out would have no meaning if any and every aspect of a child’s development could be said to be “educational” and, therefore, related to a FAPE, requiring inclusion in an IEP, and imposing an extra impediment to the remediation of a disabled child’s civil rights. As the Payne court noted, “ § 1415 makes it clear that Congress understood that parents and students affected by the IDEA would likely have issues with schools and school personnel that could be addressed — and perhaps could only be addressed — through a suit under § 1983 or other federal laws.” Payne, 653 F.3d at 872.
The majority here has told us that “[d]e-veloping a bond with Wonder that allows E.F. to function more independently outside the classroom is an educational goal” but has failed to tell us how it reached this conclusion. The omission is not entirely surprising, given that the Payne court identified the Sixth Circuit as one of the “courts [that] have not articulated a comprehensive standard for determining when exactly the exhaustion requirement applies.” Id. at 874. In developing such a standard for itself, the Ninth Circuit abandoned an injury-centered approach, in which IDEA’S exhaustion requirement would apply to any case in which the injuries alleged could be redressed to any degree by the IDEA’S administrative procedures, in favor of a relief-centered approach requiring exhaustion in three situations: (1) “when a plaintiff seeks an IDEA remedy or its functional equivalent” — for example, when “a disabled student files suit under the ADA and challenges the school district’s failure to accommodate his special needs and seeks damages for the costs of a private school education;” (2) “where a plaintiff seeks prospective injunc-tive relief to alter an IEP or the educational placement of a disabled student;” and *636(3) “where a plaintiff is seeking to enforce rights that arise as a result of a denial of a free appropriate public education, whether pled as an IDEA claim or any other claim that relies on the denial of a FAPE to provide the basis for the cause of action ....” Id. at 875. Because the Frys do not seek to “alter an IEP” or to rectify “the denial of a FAPE,” a court adopting the Payne approach would be left with this question: is their request for the service dog under the circumstances of this case “the functional equivalent of an IDEA remedy”?
The answer to this question involves the very purpose of the IDEA’S exhaustion requirement, which “is designed to allow for the exercise of discretion and educational expertise by state and local agencies, [to] afford full exploration of technical educational issues, [to] further development of a complete factual record, and [to] promote judicial efficiency by giving agencies the first opportunity to correct shortcomings in their educational programs for disabled children.” Id. at 875-76 (internal quotation marks, grammatical alterations, and citation omitted; emphasis added). In short, the exhaustion provision in Section 1415(i) is intended to insure that education experts make the “expert determinations about the best way to educate disabled students.” Id. at 876 (emphasis added).
Clearly, an “expert determination” about “technical educational issues” might well concern whether a handicapped student could be mainstreamed or would fare better in a special-education classroom. It might also concern whether speech therapy would help a child struggling with autism to communicate. And, it might concern whether an intellectually-challenged student could learn to read with the assistance of a reading specialist. But it would not concern whether a deaf child should be equipped with a cochlear implant or relegated to learning sign language; whether a blind child should be furnished with a guide dog or outfitted with a white cane; or whether a crippled child should be confined to a wheelchair or encouraged to use a walker assisted in balance and navigation by a service dog. The experts qualified to make the “technical decisions” for children in the latter group are obviously not trained educators but their physicians and physical therapists. In fact, it was Ehlena’s pediatrician who originally assessed her need for a service dog and wrote a prescription that allowed the Frys to provide Ehlena with Wonder. The school district’s failure to allow Wonder to accompany Ehlena in school was no different from denying her the use of a wheelchair, if one were needed to enable her to achieve mobility.
Rather than ask a state agency to make that call, the Frys submitted their claim to federal authorities in July 2010, by filing a complaint with the United States Department of Education’s Office for Civil Rights (OCR), the federal agency responsible for enforcing Section 504 of the Rehabilitation Act and Title II of the ADA. The complaint was based on the school district’s interference with Ehlena’s access to its publicly-funded school program by refusing to allow her “trained service animal” to accompany her in school. In a report dated May 3, 2012, the Director of the Office for Civil Rights indicated that current Title II regulations require that “public entities must modify policies, practices, or procedures to permit the use of a service animal by an individual with a disability.” Moreover, the regulations in effect at the time defined “service animals” to include “any guide dog or other animal individually trained to do work or perform tasks for the benefit of an individual with a disability, including, but not limited to, guiding individuals with impaired vision, *637alerting individuals with impaired hearing to intruders or sounds, providing minimal protection or rescue work, pulling a wheelchair, or fetching dropped items.” The report also notes that a “public entity is required to permit an individual with a disability to be accompanied by the individual’s service animal in all areas of a public entity’s facilities where members of the public, participants in services, programs, or activities; or invitees, as relevant, are allowed to go.”
Addressing Ehlena’s situation specifically, the OCR Director summarized a letter from Ehlena’s physical therapists:
[T]he therapists explained how the service animal [Wonder] had accompanied the Student to therapy since November of 2009 and had been incorporated into therapy in a number of ways. For example, the service animal assisted the Student with directional control of her walker, with ambulation, and with stabilizing herself while transitioning into and out of her walker from the floor. The Student used the service animal as a bridge for transitioning from her walker to a standing or seated position at a table. She also consistently used the service animal safely to improve her sitting balance by having the service animal provide posterior support as needed. The letter also described how the service animal was directed behind or to the side of the Student when she was standing at a supportive surface for improved safety. Additionally, the Therapists explained that the Student used the service animal to safely pick up dropped items. The letter stated that, although the Sfudent still needed adult stand-by assistance for added safety, her independence with transitioning was improving.
Nevertheless, the OCR Director noted, Ehlena’s school district “assert[ed] that the Student does not need her service animal for school, because they will provide her a human aide,” but if they do, “it will violate the antidiscrimination provisions of Section 504 and Title II.” The Director added:
[T]he decision to deny the Student the service animal in the school setting would have wider implications for the Student outside of the school day. Activities that the service animal performs for the Student during school, such as providing assistance with balance and support, retrieving dropped items, and taking off her coat, are the same types of activities for which the Student uses the service animal outside of the school.... Th[e] evidence suggests that refusing to allow the service animal to assist the Student at school, which she is required to attend for nine months a year, would result in a more prolonged and complete separation that would likely cause the Student’s working relationship with the service animal to deteriorate.
When the school district refused to accept the factual findings and the legal conclusions in the OCR report, the Frys filed this action in district court.
It is difficult to fathom what could have been gained by requiring the Frys to undergo additional “exhaustion” before filing suit. The stupefying fact, as noted previously, is that the school district’s policy would explicitly have permitted Ehlena to have a guide dog at school if she were blind, but was not interpreted to allow the use of a service dog as a reasonable accommodation for her mobility handicap — even in the face of federal regulations establishing that any distinction between a guide dog and a service dog is purely semantic. Moreover, the school district’s recalcitrance suggests a possible reason for the Frys’ decision to pass up the bureaucratic *638process involved in pursuing Section 1415(0 exhaustion as futile, given their repeated efforts to reach a favorable accommodation with the school district officials and their lack of success, even with the OCR report in hand. Of course, we cannot know why the Frys decided to file suit rather than seek a due-process hearing, because the district court dismissed the action on the pleadings, thereby short-circuiting the case before the complaint was answered and discovery could occur.
In my judgment, the district court’s dismissal was inappropriately premature. When the court granted the school district’s motion for judgment on the pleadings, the pleadings were closed, as required by Federal Rule of Civil Procedure 12(c), but discovery had not been undertaken. And yet, Sixth Circuit case law recognizes that “exhaustion is not required under the IDEA in certain circumstances ... [for example, where] it would be futile or inadequate to protect the plaintiffs rights.” Covington v. Knox Cnty. Sch. Sys., 205 F.3d 912, 917 (6th Cir.2000) (citing Honig v. Doe, 484 U.S. 305, 326-27, 108 S.Ct. 592, 98 L.Ed.2d 686 (1988)). Although “the burden of demonstrating futility or inadequacy rests on the party seeking to bypass the administrative procedures,” id,., the necessity of making such a showing presumes that a plaintiffs civil-rights action setting out Section 504 and ADA claims will proceed at least to the summary judgment stage, as it did in Covington. It follows that the district court’s order dismissing the Frys’ complaint was inappropriate at best, arguably erroneous, and not worthy of affirmance.
At the very least, this case should be remanded to the district court to permit the Frys to attempt a showing that Section 1415(i) exhaustion was inapplicable to their case or that it would have been “futile or inadequate.” From the majority’s decision to affirm, I respectfully dissent.

. The state claim was dismissed in the district court and is not involved in this appeal.